     Case 1:19-cv-00504-DAD-SAB Document 55 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK HUNT,                                          No. 1:19-cv-00504-DAD-SAB (PC)
12                        Plaintiff,
13            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS
14    D. DIAZ, et al.,
                                                          (Doc. No. 50)
15                        Defendants.
16

17           Plaintiff Mark Hunt is a prisoner proceeding pro se and in forma pauperis with this civil

18   rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 12, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s August 10, 2020 notice (Doc. No. 47), which the magistrate judge

22   construed as a motion for preliminary injunctive relief, be denied because the court lacks

23   jurisdiction over the prison officials that plaintiff is seeking to enjoin since those particular

24   officials are not named as defendants in the present action. (Doc. No. 50.) On August 31, 2020,

25   plaintiff filed objections to the pending findings and recommendations. (Doc. No. 51.)

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

27   conducted a de novo review of this case. Having carefully reviewed the entire file, including

28   /////
                                                         1
     Case 1:19-cv-00504-DAD-SAB Document 55 Filed 09/18/20 Page 2 of 2

 1   plaintiff’s objections, the undersigned concludes that the findings and recommendations are

 2   supported by the record and proper analysis.

 3           Plaintiff’s objections do not meaningfully dispute the magistrate judge’s finding that this

 4   court does not have jurisdiction to grant the relief that plaintiff is seeking because the prison

 5   officials who he is seeking to enjoin are not named as defendants in this action. In fact, plaintiff

 6   appears to agree with the findings and recommendations in this regard, noting that “will be

 7   fil[ing] another civil rights action . . . against” the prison officials who allegedly are making it

 8   difficult or impossible for him to access his legal materials.1 (Doc. No. 51 at 2.)

 9           Accordingly,

10           1.      The findings and recommendations issued on August 12, 2020 (Doc. No. 50) are

11                   adopted in full; and

12           2.      Plaintiff’s motion for preliminary injunctive relief (Doc. No. 47) is denied.

13   IT IS SO ORDERED.
14
         Dated:    September 17, 2020
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27
     1
      Plaintiff recently filed another notice in this case, wherein he again informs the court that he
28   will “soon” be filing a “new case.” (See generally Doc. No. 53.)
                                                         2
